DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/19/2021 has been entered.  Claims 1-14 have been cancelled.  Therefore, claims 15-20 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "MANUFACTURING METHOD OF A DISPLAY DEVICE COMPRISING POLYMERIZING A MONOMER CONTAINED IN A SECOND LIQUID CRYSTAL LAYER IN A REGION NOT OVERLAPPING WITH A COLORING LAYER BY LIGHT IRRADIATION"

End of examiner’s amendment.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the manufacturing method of the display device of claim 15, in particular, forming, over a second substrate, a coloring layer and a fourth electrode over the coloring layer; bonding the support substrate and the second substrate such that a second liquid crystal layer containing a liquid crystal, a monomer, and a polymerization initiator is sandwiched therebetween, and a portion where the coloring layer and the second electrode overlap with each other is formed; polymerizing the monomer contained in the second liquid crystal layer in a region not overlapping with the coloring layer by light irradiation to the coloring layer and the second liquid crystal layer from the second substrate side; separating the support substrate from the first electrode to remove the support substrate; and bonding the second substrate and a first substrate such that a first liquid crystal layer containing a liquid crystal is sandwiched between the first substrate and the first electrode.  The closest prior art of Hong et al. (U.S. 2009/0040446) discloses a manufacturing method of a display device (1, Figs. 1 and 3) comprising: forming a coloring layer (230, Fig. 2) over a second substrate (210, Fig. 2); bonding the first substrate (110, Fig. 2) and the second substrate (210, Fig. 2) such that a liquid crystal layer (400, Fig. 2) containing a liquid crystal (351, Fig. 2) is sandwiched . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.